         Case 1:19-cv-00810-RBW Document 113 Filed 03/06/20 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
_______________________________________
                                        )
ELECTRONIC PRIVACY INFORMATION )
CENTER,                                 )
                                        )
                  Plaintiff,            )
                                        )
      v.                               )     Civil Action No. 19-810 (RBW)
                                       )
UNITED STATES DEPARTMENT OF            )
JUSTICE,                               )
                                       )
                  Defendant.           )
_______________________________________)

                                             ORDER

       In accordance with the Court’s oral rulings issued at the status conference held on March

5, 2020, it is hereby

       ORDERED that, on or before March 13, 2020, the parties shall file a joint status report

discussing how they wish to proceed in this case as to Categories 2 through 7 of the plaintiff’s

Freedom of Information Act request.

       SO ORDERED this 6th day of March, 2020.


                                                             REGGIE B. WALTON
                                                             United States District Judge
